DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-10, drawn to a method of injecting a composition into a well, in the reply filed on 06/16/21 is acknowledged.
The Examiner acknowledges new claims 11-16 are encompassed by Applicant’s election.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/16/21.
Applicant's election with traverse of an election for R as an alkyl chain, corresponding to claim 14, in the reply filed on 06/16/21 is acknowledged.  The traversal is on the grounds that claim 8 relates to a single inventive concept under PCT Rule 13.1, and claim 8 as amended addresses the Examiner’s opinion that the claims lack the same or corresponding special technical feature over the prior art previously cited.  Applicant asserts the technical feature of claim 8 is a special technical feature as it does make a contribution over Nonnenmacher et al..
This is not found persuasive because Nonnenmacher et al. was previously relied upon with regard to the showing of claim 1 as not including a special technical feature in order to distinguish previously set forth Group I from Group II.
The Examiner maintains the individual species instantly claimed in amended independent claim 8 lack unity of invention because they are not so linked at to form a single general inventive concept.  The R groups claimed include an extensive Markush group.  The groups of 
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in 
The chemical compounds of R are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  For example, the amides, amines and imides all do not share a common structure with the alkyls and/or all do not belong to the same recognized class of chemical compounds.  Additionally, the broadly claimed ethoxylated and propoxylated chains are further distinguished.  
Should Applicant consider the independent groups for R to be obvious variants, Applicant may consider submitting evidence of such or identifying such evidence now of record showing the inventions to be obvious variants.  Applicant may alternatively clearly admit on the record that this is the case.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 12, 13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/16/21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 8, 10, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibitor compounds including methyl butyl boronic acid and pyrene-1-boronic acid, does not reasonably provide enablement for any and all potential R groups instantly encompassed by the expansive Markush group of R groups claimed in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Within the specification as filed, Applicant notes it is “believed” the boronic hydrate inhibitors function by creating hydrophobic gas hydrate particles and it is also “believed” such inhibitors are capable of positioning themselves close to water-hydrocarbon interfaces so as to hinder hydrate crystal growth by impeding access of water molecules with the hydrate crystal.  Additional beliefs are noted in [0046].  A specific example to show the potential of such types of inhibitor compounds to act as a hydrate inhibitor is given, wherein the compound tested is methyl butyl boronic acid while in another example, pyrene-1-boronic acid is evaluated.  The Examiner acknowledges the alternatives to the pyrene-1-boronic acid listed in [0025] of the specification as filed.  Acknowledgement is also given to the compounds listed in [0024] and [0027].  However, it is the position of the Office that Applicant has not clearly identified all claimed R groups encompassed by the Markush group of claim 8 as used for such a purpose within the specification, and/or any specific forms thereof as capable of use in the instant invention for, for example, at least, an amine, an amide, a sulfonamide, a phosphor amide, an 
	That is, Applicant acknowledges that the manner by which the instant boronic inhibitors work is based on “beliefs” set forth in [0046] and fails to identify and/or test specific examples of such inhibitors for each and every group encompassed by the instant Markush group of claim 8.
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims
The current claims encompass a wide variety of groups for R and it is not clear how and/or if each and every group claimed would work in accordance with the method instantly claimed.  Additionally, such groups claimed are merely mentioned broadly in the specification without further identification of examples thereof that are suitable for use.  For example, with regard to “an ethoxylated chain,” are any and all ethoxylated chains capable of use as R with the boronic acid and still capable of achieving the intended result therewith?  Are all boronic acids with a glycol group capable of such use?  To what extent of propoxylated chains can be used for the instantly claimed purpose?  
  The level of predictability in the art
Although in theory there may be certain ethoxylated and/or propoxylated chains capable of use for the purposes of the instant application, it is difficult to predict if all such chains known to exist would be capable of such use as well as the manner in which such must be used. 
The amount of direction provided by the inventor 

The existence of working examples 
Applicant has provided an example for two R groups.  Applicant has identified other similar compounds to such examples.  However, no examples exist for certain R groups encompassed by instant independent claim 8 and it is unclear as to how all of such groups can be equivalents to the examples given in the specification.
 The quantity of experimentation needed to make or use the invention based on the content of the disclosure 
It is not clear as to what measures and/or protocols should be taken when selecting a compound for use as an R group of, for example, an amide, an amine, a sulfonamide, a phosphor amide, an acyl, an imide, an ethoxylated chain, a propoxylated chain, an alkylamino chain and a glycol group, and/or specific amounts thereof that may even be needed along with what results can be expected, and therefore the quantity of experimentation is potentially infinite.
Therefore, there exists a Scope of Enablement deficiency for the current claims.
For examination purposes, the claims will be treated with regard to Applicant’s elected species for R as an alkyl group.
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 10, 11, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Within the phrase “wherein the boronic hydrate inhibitor has the following structure chemical structure,” clarification is required.  It appears the first appearance of the term “structure” should be deleted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Murugesan et al. (US 2016/0363693).
With respect to independent claim 8, the reference discloses a method comprising: 

injecting the hydrate inhibitor composition into a well or pipeline ([0057]-[0058]), 
wherein the boronic hydrate inhibitor has the structure as claimed, wherein R is an alkyl chain ([0070], wherein methyl boronic acid is disclosed).
With regard to the instantly claimed “hydrate inhibitor composition,” the Examiner notes, Murugesan et al. discloses the same composition as instantly claimed, wherein the compound has a chemical structure corresponding to that which is instantly claimed.  Since the method requires the provision thereof along with the injection thereof into the well without any further active method steps and Murugesan et al. provides for both, as set forth above, it is the position of the Office that Murugesan et al. provides for the method as claimed.
Should Applicant intend the method encompass any particular action as a result of the injection of the “hydrate inhibitor composition,” Applicant may consider an amendment to the claims to clarify an active method step of such.
With respect to depending claim 11, Murugesan et al. discloses wherein the carrier fluid is selected from the group as claimed ([0067], wherein water is disclosed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Murugesan et al. as applied to claim 8 above, and further in view of Robinson et al. (US 2014/0249053).
Murugesan et al. discloses the method as set forth above with respect to independent claim 8 wherein the quantum dots are noted as capable of use in wells in different zones, including aquifer zones ([0023]).  The reference, however, is silent to such as a subsea well or pipeline as claimed.  Robinson et al. teaches the use of carbon quantum dots ([0045]) wherein such may be used in subsea applications ([0061]) so as to allow for detection and evaluation of .
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murugesan et al..
With respect to dependent claim 14, Murugesan et al. discloses wherein the boron-containing carbon source may include boronic acid, wherein examples thereof include methylboronic acid ([0070]).  Although silent to noting methyl butyl boronic acid as an alternative, it is the position of the Office one having ordinary skill in the art would recognize suitable alkyl boronic acid equivalents to the specific alkyl boronic acids disclosed by Murugesan et al. when choosing from the suggested boronic acids, and, as such, be motivated to try methyl butyl boronic acid as an alternative thereto for providing a boron-containing carbon source that is a boronic acid.
With respect to depending claim 16, Murugesan et al. discloses the method as set forth above with respect to independent claim 8, wherein an electrolyte includes at least one carbon source that constitutes between about 1 and 100 volume percent of the electrolyte; the carbon source may be formulated to include at least one boron, and, as such, include the instantly claimed alkyl boronic acid, such as methylboronic acid ([0070]).  It is further noted wherein the ratio of carbon source to water is approximately 1:2 ([0067]).  Therefore, although silent to a weight percent of the alkyl boronic acid as from 20-90 wt% as instantly claimed, since such could be encompassed by the volume percent range suggested by Murgesan et al., it would have been obvious to one having ordinary skill in the art to try an amount of alkyl boronic acid within In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed weight percent range as critical, as exemplified by the extensiveness of such a range claimed, and it is unclear if any unexpected results are achieved by using the instantly claimed weight percent amounts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,890,323 discloses boronic acid monomers that include allyl, aryl, alkyl, alkenyl, alkynyl and vinyl groups used as for crosslinking and friction reducing purposes in well treatment fluids.
US 10,240,083 discloses the use of phenyl boronic acid in a well treatment fluid.
US 9,732,265 discloses C1-30
US 2015/0101815 discloses boronic acids used as a chisel compound in well treatment fluids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL 
07/09/21